DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Hannuksela, He (“D1”), and He does not explicitly teach transmitting the metric containing the viewpoint identifier to the content server.
	In response, the examiner respectfully disagrees.  The combination of Hannuksela and D1 teaches the limitation “generating, by the client device, a metric containing a viewpoint identifier…” in [0027] – [0030], [0034] – [0037], [0105] – [0106], [0110], [0134], [0196], and [0204] of D1.  For example, D1 teaches a container file is generated for at least the first video data and the second video data. In the container file, the first video data is organized into a first set of tracks and the second video data is organized in a second set of tracks. Each of the tracks in the first set of tracks includes a first track-group identifier associated with the first viewpoint, and each of the tracks in the second set of tracks includes a second track-group identifier associated with the second viewpoint.  [0027].
	However, the combination of Hannuksela and D1 does not explicitly teach transmitting the metric to the content server.  He was introduced to teach the limitation “transmitting…the metric containing the viewpoint identifier to the content server.”  In 


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2018/0077210 A1) in view of He et al. (US 2021/0152808 A1) (hereinafter “D1”) and He et al. (US 2020/0037029 A1) (hereinafter “He”).
 Consider claim 1, Hannuksela teaches a method of three hundred and sixty degree (360°) (a method, apparatus and computer program product are provided to provide the rendering of audiovisual content, such as 360-degree virtual reality content.  Abstract and [0107]) streaming implemented by a client device (In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP….  the DASH client may select the appropriate encoded alternative and start streaming the content by fetching the segments using HTTP GET requests [0067]), the method comprising: receiving, by the client device, a media presentation description (MPD) file from a content server (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods.  [0067].  After DASH MPD generation at block 1114, DASH client/server transport is performed at block 1116. [0109].  Fig. 10), the MPD file describing a media content (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing media presentation, such as an HTTP uniform resource , the media content comprising a plurality of viewpoints each corresponding to one of a plurality of 360° video camera sets (Terms representation switching or bitstream switching may refer collectively to representation or bitstream upand down-switching and may also or alternatively cover switching of representations or bitstreams of different viewpoints.  [0103].  MPEG-DASH specifies a Viewpoint element that is formatted as a property descriptor. The @schemeidUri attribute of the Viewpoint element is used to identify the viewpoint scheme employed [0074].  In implementations that involve DASH, observation points may be identified for example through the Viewpoint property descriptor that is already defined in the DASH specification. A particular value of@schemeidUri may be defined to for VR observation point indication to be used together with the Viewpoint property descriptor or any other property descriptor. @value may be used to carry an identifier of the observation point [0171]); transmitting, by the client device, a request for a part of the media content based on the MPD file that was received (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content by fetching the segments using HTTP GET requests [0067]); receiving, by the client device, the part of the media content that was requested (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content by fetching the segments using HTTP GET requests.  After appropriate buffering to allow for network throughput variations, the client may continue fetching the subsequent segments and also monitor the network bandwidth fluctuations. The client may decide how to adapt to the available bandwidth by fetching segments of different alternatives (with lower or higher bitrates) to maintain an adequate buffer.  [0067]); rendering, by the client device, a viewport (Fig. 9) using the part of the media content that was received, the viewport belonging to one viewpoint from the plurality of viewpoints (the client or player may request Segments or Subsegments to be transmitted from different representations similarly to how the transmitted layers and/or sub-layers of a scalable video bitstream may be determined. Terms representation down-switching or bitstream down-switching may refer to requesting or transmitting a lower bitrate representation than what was requested or transmitted (respectively) previously. Terms representation up-switching or bitstream up-switching may refer to requesting or transmitting a higher bitrate representation than what was requested or transmitted (respectively) previously. 
However, Hannuksela does not explicitly teach generating, by the client device, a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint of an omnidirectional video camera to which the viewport that was rendered belongs; and transmitting, by the client device, the metric containing the viewpoint identifier to the content server.
D1 teaches generating, by the client device, a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint to which the viewport that was rendered belongs ([0027] – [0030], [0034] – [0037], [0105] – [0106], [0110], [0134], [0196], and [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would facilitate viewpoint transition effects that provides smooth transition when the user changes their viewpoint.  [0095].
However, the combination of Hannuksela and D1 does not explicitly teach transmitting, by the client device, the metric containing the viewpoint identifier to the content server.
He teaches transmitting, by the client device, the metric containing the viewpoint identifier to the content server (FIG. 16 shows example latency intervals that may be reported by a DASH client (e.g., a VR device). The user's head/the device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 2, Hannuksela teaches the client device is a head mounted display (HMD) (at block 1132, the rendered images are projected onto the screen of a head-mounted display or any other display device based on the current viewing orientation and the projection and mapping metadata parsed from the file.  [0110]).
Consider claim 3, Hannuksela teaches the content server is a hypertext transport protocol (HTTP) content server or an eXtensible Markup Language (XML) server (In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP [0067]).

Consider claim 4, He teaches the metric is one of a rendered viewports metric, a viewport switching latency metric, a comparable quality viewport switching latency metric, or a recommended viewport hit metric (The device may generate a metric to indicate the latency, or time it takes for a quality of a displayed viewport to recover to a quality threshold after a change in movement of the device. For example, the device may determine, after the device moves from a first viewport to a second viewport, a quality viewport switching latency metric based on a time interval 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 5, He teaches the metric includes information indicating multiple features corresponding to the media content (The device may be configured with the quality threshold or receive the quality threshold (e.g., from a metrics server). The device may determine or specify the quality threshold and/or report the quality threshold to the metrics server.  The quality threshold may be defined using a difference between multiple (e.g., two) qualities.  [0157] – [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 6, He teaches the viewport specifies a region of media content that was rendered at presentation time, and wherein the media content is virtual reality (VR) media content ([0126] – [0132] and Table 1.  See also Table 2, Table 4, and Table 5).

Consider claim 7, He teaches the metric is a viewport-related immersive media metric (The device may generate a metric to indicate the latency, or time it takes for a quality of a displayed viewport to recover to a quality threshold after a change in movement of the device. For example, the device may determine, after the device moves from a first viewport to a second viewport, a quality viewport switching latency metric based on a time interval between a first viewport and a second viewport, for example, when the quality of the second viewport reaches a quality threshold. For example, when the quality of the second viewport reaches the quality of the first viewport or a quality better and/or greater than the quality of the first viewport, the quality viewport switching latency metric may be represented by an equal-quality viewport switching latency metric. The equal-quality viewport switching latency metric may be a subset of the quality viewport switching latency metric. For the quality viewport switching latency metric, the quality of the second viewport may or may not reach the quality of the first viewport. The quality of the second viewport may be less than the quality of the first viewport but greater than a quality threshold. The device may be configured with the quality threshold or receive the quality threshold (e.g., from a metrics server). The device may determine or specify the quality threshold and/or report the quality threshold to the metrics server.  [0157]).

Consider claim 8, He teaches the viewpoint identifier comprises an entry of the metric (An entry (e.g., the entry "translation") of the metric "EQViewportSwitchingLatency" may include (e.g., specify) HMD position translation in multiple (e.g., 3) degrees of freedom, forward/back, up/down, left/right, and/or may be expressed by a vector(s)…. [0162].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 9, He teaches the viewpoint identifier comprises an entry in a key column of the metric ([0142] – [0147] and Table 5; [0159], [0164] and Table 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 10, Hannuksela teaches a method of three hundred and sixty degree (360°) (a method, apparatus and computer program product are provided to provide the rendering of audiovisual content, such as 360-degree virtual reality content.  Abstract and [0107]) streaming implemented by a content server (In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP. The content may be stored on the server in two parts: Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files [0067]), the method comprising: transmitting, by the content server, a media presentation description (MPD) file to a client device (In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP.  The content may be stored on the server in two parts: Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files [0067]. After DASH MPD generation at block 1114, DASH client/server transport is performed at block 1116. [0109] and Fig. 10), the MPD file describing a media content (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing , the media content comprising a plurality of viewpoints each corresponding to one of a plurality of 360° video camera sets (Terms representation switching or bitstream switching may refer collectively to representation or bitstream upand down-switching and may also or alternatively cover switching of representations or bitstreams of different viewpoints.  [0103].  MPEG-DASH specifies a Viewpoint element that is formatted as a property descriptor. The @schemeidUri attribute of the Viewpoint element is used to identify the viewpoint scheme employed [0074].  In implementations that involve DASH, observation points may be identified for example through the Viewpoint property descriptor that is already defined in the DASH specification. A particular value of@schemeidUri may be defined to for VR observation point indication to be used together with the Viewpoint property descriptor or any other property descriptor. @value may be used to carry an identifier of the observation point [0171]); receiving, by the content server, a request for a part of the media content based on the MPD file that was transmitted (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing media presentation, such as an HTTP uniform resource locator (URL) of each Segment to make a GET Segment request. To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for ; transmitting, by the content server, the part of the media content that was requested (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing media presentation, such as an HTTP uniform resource locator (URL) of each Segment to make a GET Segment request. To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded 
However, Hannuksela does not explicitly teach receiving, by the content server, a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint to which the viewport that was rendered belongs.
D1 teaches a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint to which the viewport that was rendered belongs ([0027] – [0030], [0034] – [0037], [0105] – [0106], [0110], [0134], [0196], and [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would facilitate viewpoint transition effects that provides smooth transition when the user changes their viewpoint.  [0095].

He teaches receiving, by the content server, a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint to which the viewport that was rendered belongs (FIG. 16 shows example latency intervals that may be reported by a DASH client (e.g., a VR device). The user's head/the device (e.g., HMD) may start to move from viewport #1 to viewport #2 at time t0. The user may watch viewport #1 at t0 (e.g, in HQ). The device may detect the movement from viewport #1 to viewport #2 and/or may act on the movement of the HMD at t1 (t1>=t0). The movement from viewport #1 to viewport #2 may affect the QoE of the user. For example, the device may reflect such head movement (e.g., on the HMD display), and the quality of viewport #1 may decrease after t1. The latency between t0 and t1 may vary depending on different devices (e.g., due to sensor, processor, etc.). If a motion (e.g., the head movement) is subtle (e.g., less than a threshold), the device may detect the motion but may not act on the motion. The head or the device may stop on viewport #2 at t2. The device may detect viewport #2 and may act on viewport #2 at t3 (t3>=t2). For example, at t3, the device may determine that the HMD has stopped in a position associated with viewport #2 for a predetermined amount of time (e.g., n milliseconds). The user may observe a viewport shift and/or quality change in HMD (e.g., the display of HMD) at t4. t4 may be less than, or before, t2 in time (e.g., the user may keep moving his head). The viewport change may complete (e.g., at t5), and the device may display at an initial low quality viewport at t5. The quality displayed at the device may recover. For example, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
	Consider claim 11, Hannuksela teaches the client device is a head mounted display (HMD) (at block 1132, the rendered images are projected onto the screen of a head-mounted display or any other display device based on the current viewing orientation and the projection and mapping metadata parsed from the file.  [0110]).
Consider claim 12, Hannuksela teaches the content server is a hypertext transport protocol (HTTP) content server or an eXtensible Markup Language (XML) server (at block 1132, the rendered images are projected onto the screen of a head-mounted display or any other display device based on the current viewing orientation and the projection and mapping metadata parsed from the file.  [0110]).
Consider claim 13, He teaches the metric is one of a rendered viewports metric, a viewport switching latency metric, a comparable quality viewport switching latency metric, or a recommended viewport hit metric (The device may generate a metric to indicate the latency, or time it takes for a quality of a displayed viewport to recover to a quality threshold after a change in movement of the device. For example, the device may determine, after the device moves from a first viewport to a second viewport, a quality viewport switching latency metric based on a time interval between a first viewport and a second viewport, for example, when the quality of the second viewport reaches a quality threshold.  [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].).
Consider claim 14, He teaches the metric includes information indicating multiple features corresponding to the media content (The device may be configured with the quality threshold or receive the quality threshold (e.g., from a metrics server). The device may determine or specify the quality threshold and/or report the quality threshold to the metrics server.  The quality threshold may be defined using a difference between multiple (e.g., two) qualities.  [0157] – [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and 
Consider claim 15, He teaches the viewport specifies a region of media content that was rendered at presentation time, and wherein the media content is virtual reality (VR) media content ([0126] – [0132] and Table 1.  See also Table 2, Table 4, and Table 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 16, Hannuksela teaches a coding apparatus, comprising: a memory storing instructions (instructions stored on computer readable memories [0040]); a processor coupled to the memory (a microprocessor [0040]); the processor configured to execute the instructions to cause the coding apparatus ([0040]) to: receive a media presentation description (MPD) file from a content server (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods.  [0067].  After DASH MPD generation at block 1114, DASH client/server transport is performed at block 1116. [0109].  Fig. 10), the MPD file describing a media content (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple , the media content comprising a plurality of viewpoints each corresponding to one of a plurality of 360° video camera sets (Terms representation switching or bitstream switching may refer collectively to representation or bitstream upand down-switching and may also or alternatively cover switching of representations or bitstreams of different viewpoints.  [0103].  MPEG-DASH specifies a Viewpoint element that is formatted as a property descriptor. The @schemeidUri attribute of the Viewpoint element is used to identify the viewpoint scheme employed [0074].  In implementations that involve DASH, observation points may be identified for example through the Viewpoint property descriptor that is already defined in the DASH specification. A particular value of@schemeidUri may be defined to for VR observation point indication to be used together with the Viewpoint property descriptor or any other property descriptor. @value may be used to carry an identifier of the observation point [0171]); transmit a request for a part of the media content based on the MPD file that was received (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using ; receive the part of the media content that was requested (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content by fetching the segments using HTTP GET requests.  After appropriate buffering to allow for network throughput variations, the client may continue fetching the subsequent segments and also monitor the network bandwidth fluctuations. The client may decide how to adapt to the available bandwidth by fetching segments of different alternatives (with lower or higher bitrates) to maintain an adequate buffer.  [0067]); render a viewport (Fig. 9) using the part of the media content that was received, the viewport belonging to one viewpoint from the plurality of viewpoints (the client or player may request Segments or Subsegments to be transmitted from different representations similarly to how the transmitted layers and/or sub-layers of a scalable video bitstream may be determined. Terms representation down-switching or bitstream down-switching may refer to requesting or transmitting a lower bitrate representation than what was requested or transmitted (respectively) previously. Terms representation up-switching or bitstream 
However, Hannuksela does not explicitly teach generating, by the client device, a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint of an omnidirectional video camera to which the viewport that was rendered belongs; and transmitting, by the client device, the metric containing the viewpoint identifier to the content server.
D1 teaches generating, by the client device, a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint to which the viewport that was rendered belongs ([0027] – [0030], [0034] – [0037], [0105] – [0106], [0110], [0134], [0196], and [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would facilitate viewpoint transition effects that provides smooth transition when the user changes their viewpoint.  [0095].
However, the combination of Hannuksela and D1 does not explicitly teach transmitting, by the client device, the metric containing the viewpoint identifier to the content server.
transmitter coupled to the processor, the transmitter configured to transmit the metric containing the viewpoint identifier to the content server (FIG. 16 shows example latency intervals that may be reported by a DASH client (e.g., a VR device). The user's head/the device (e.g., HMD) may start to move from viewport #1 to viewport #2 at time t0. The user may watch viewport #1 at t0 (e.g, in HQ). The device may detect the movement from viewport #1 to viewport #2 and/or may act on the movement of the HMD at t1 (t1>=t0). The movement from viewport #1 to viewport #2 may affect the QoE of the user. For example, the device may reflect such head movement (e.g., on the HMD display), and the quality of viewport #1 may decrease after t1. The latency between t0 and t1 may vary depending on different devices (e.g., due to sensor, processor, etc.). If a motion (e.g., the head movement) is subtle (e.g., less than a threshold), the device may detect the motion but may not act on the motion. The head or the device may stop on viewport #2 at t2. The device may detect viewport #2 and may act on viewport #2 at t3 (t3>=t2). For example, at t3, the device may determine that the HMD has stopped in a position associated with viewport #2 for a predetermined amount of time (e.g., n milliseconds). The user may observe a viewport shift and/or quality change in HMD (e.g., the display of HMD) at t4. t4 may be less than, or before, t2 in time (e.g., the user may keep moving his head). The viewport change may complete (e.g., at t5), and the device may display at an initial low quality viewport at t5. The quality displayed at the device may recover. For example, the device may request one or more video segments (e.g., DASH segments) at a higher quality in order to generate viewport #2. As such, the quality of viewport #2 may be of a high quality (e.g., the same quality as the quality of the previous viewport #1 or greater quality than the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 17, Hannuksela taches a display configured to display an image (at block 1132, the rendered images are projected onto the screen of a head-mounted display or any other display device based on the current viewing orientation and the projection and mapping metadata parsed from the file [0110]. Fig. 10).
Consider claim 18, Hannuksela teaches the coding apparatus is a head mounted display (HMD) (at block 1132, the rendered images are projected onto the screen of a head-mounted display or any other display device based on the current viewing orientation and the projection and mapping metadata parsed from the file [0110]. Fig. 10).
Consider claim 19, He teaches the metric is one of a rendered viewports metric, a viewport switching latency metric, a comparable quality viewport switching latency metric, or a recommended viewport hit metric (The device may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 20, He teaches the metric includes information indicating multiple features corresponding to the media content (The device may be configured with the quality threshold or receive the quality threshold (e.g., from a metrics server). The device may determine or specify the quality threshold and/or report the quality threshold to the metrics server.  The quality threshold may be defined using a difference between multiple (e.g., two) qualities.  [0157] – [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAT C CHIO/Primary Examiner, Art Unit 2486